DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/22 has been entered.
Claim Status
Claims 9-17, 28-30 are pending. Claims 1-8 and 18-27 are canceled.
Drawings Objections
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “lid bonded to the substrate” of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification Objection
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “continuous” of claim 9 does not have antecedent support in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-17, 28-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 has been amended to recite “a lid bonded to the substrate”, and “continuous interstitial regions” (see amended claims on 12/27/21).  Support for the newly added limitation of the instant claims was not found by the examiner in the original disclosure, as no mention of the lid being bonded to the substrate exists in the disclosure, and no discussion of “continuous” interstitial regions exists in the disclosure.  The examiner notes that the lid is discussed in [145] of the instant specification, and is shown as part 46 in figure 8, and that there is no showing of the lid being connected in any way to the substrate, and to the contrary the lid appears to be separated from the substrate.  Similarly, there is no discussion of the term “continuous” in relation to interstitial regions anywhere in the disclosure. Thus, the limitation “a lid bonded to the substrate” and “continuous interstitial regions” are considered new matter.  Claims 10-17, 28-30 are rejected based on further clam dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-17, 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 9, it is unclear what is being described by the spatial arrangement.  Specifically, there is a lid bonded to the substrate in line 3, yet there is a flow channel defined between the lid and the substrate. It is unclear how the lid is bonded to the substrate while there is also a flow channel between the lid and the substrate. How is bonding occurring between the lid and substrate if a flow channel exists between the structures?  Further, it is unclear how the lid is bonded to the substrate when there is a patterned electrode positioned directly on the substrate as in line 5.  Additionally, it is unclear how the flow channel is formed in lines 4 and lines 5-9.   It is unclear what the relationship is of the continuous interstitial regions exposed to the flow channel.  What does “continuous” mean in relation to the interstitial regions? How are the interstitial regions structurally related to the flow channel, and what makes them different from the flow channel? How is the electrode in the flow channel without clarification? Are the interstitial regions part of the flow channel? What forms the flow channel?  
Regarding claim 9 and claim 12, it is unclear what applicants’ intent is by using “flow cell” in the preamble of claim 9 and then further defining a detection device in claim 12.  Typically, a flow cell has some type of detection structure associated with it, and therefore it is unclear in claim 9 whether a detection device is or is not required.  Further, because a detector is not described in the claim body of claim9, there is ambiguity as to what applicants intend to define by the term flow cell of the preamble of claim 9. Conventionally, a flow cell should include some type of detector structure, and yet there is no detector structure positively recited in the claim body, thereby rending the claim ambiguous as to whether a detector is or is not required to form the flow cell.
Claims 10-17, 28-30 are rejected based on further clam dependency.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wohlstadter (2011/0203924; hereinafter “Wohlstadter”; already of record) in view of Reed et al (US 20200055046; hereinafter “Reed”).
As to claim 9, Wohlstadter teaches a flow cell (Wohlstadter; [196]), comprising: 
a substrate (Wohlstadter teaches a substrate/support 2021 in figure 2J; [29-31]. The examiner notes that the substrate has not been defined. Additionally, the substrate could be the section of 2021 and 2023 in figure 2J, and the substrate could be the section of 2001 and 2004 in Figure 2H, and the substrate could be section 2013/2011/2014 in figure 2i); 
a flow channel above the substrate (Wohlstadter teaches the region of space above the substrate as the flow channel; Fig. 2J); 
a patterned electrode directly positioned on the substrate and in the flow channel, the patterned electrode including depressions that are defined by walls of the patterned electrode and that are separated by continuous interstitial regions, wherein the continuous interstitial regions are defined by a surface of the patterned electrode that is exposed to the flow channel (Wohlstadter teaches electrodes 2026 with walls forming depressions therebetween such that the electrodes are separated by interstitial regions; Fig. 2J. Additionally, because the substrate has not been further defined by the materials, the examiner notes that the electrode 2026 also forms a pattern with respect to substrate 2021/2023, that electrode 2006 forms a pattern on substrate 2001/2004 to from multiple wells in figure 2H, and that electrode 2016 forms a pattern on substrate 2013/2011/2014 to form multiple wells in figure 2i; [29-31]. Additionally, Wohstadter teaches that the walls of electrodes 2006/2016/2026 form depressions such that the electrodes are separated by interstitial regions; Figures 2H-2J [16]); 
a functionalized surface of the substrate exposed at each of the depressions (Wohlstadter; [158]); and 
a primer grafted to the functionalized surface in each of the depressions (Wohlstadter; [158-159]).  
Note: The instant Claims contain a large amount of functional language (ex: “configured to…”, etc...).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
In as much as claimed and as best understood, Wohlstadter does not specifically teach a lid bonded to the substrate, or a flow channel between the lid and the substrate.  However, in as much as claimed and as best understood, Reed teaches the analogous art of a flow cell with multiple wells (Reed; Figs. 2-5, [20]) where a lid is connected to the substrate, and a flow channel between the lid and the substrate (Reed teaches a lid 230 that is connected to the lower substrate with a flow channel 208; Fig. 2). It would have been obvious to one of ordinary skill in the art to have modified the multiple wells of Wohlstadter to use a flow channel as in Reed because Reed teaches that flowing solution in a flow cell is advantageous for sequencing (Reed; [16]) and that sequencing can be performed in a high throughput and simultaneous manner (Reed; [52]).
Claims 10, 11, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wohlstadter in view of Reed and in view of Guo (Accounts of chemical research, Vol. 43, No 4, 551-563; hereinafter “Guo”; already of record).
As to claims 10 and 11, Wohlstadter teaches the flow cell of claim 9 (see above).
With regard to the claims 10 and 11, Wohlstadter does not teach the functionalized surface groups.
With regard to claims 10 and 11, Guo teaches the attachment to hydroxyl groups and other functional groups [0085]. 
With regard to claim 10, Guo teaches the use of Silane groups in their figure 1 to immobilize the DNA.
With regard to claim 11, and its broad recitations, Guo teaches there are hydroxyl groups included in the immobilized structure (Figure 1, etc.).
It would have been obvious to a person of skill in the art at the time the invention was made to use the various well known functional groups to immobilize reagents on the substrate of Wohlstadter through the teachings of Guo as Guo teaches many well known approaches to SBS on a chip and that DNA immobilization on a chip through a variety of approaches is expected to generate a high-throughput and accurate DNA sequencing system with wide applications in biological research and health care.
As to claims 13-17, the teachings of modified Wohlstadter for the flow cell of claim 9 are above.
The combination of references do not teach the claimed nucleotide structure that is attached to the ECL label of Wohlstadter. 
With regard to claim 13, Guo teaches an integrated system establishing that millions of DNA templates can be immobilized on a surface for DNA sequencing by synthesis using novel labeled, nucleotide analogues that consist of small chemical group to block the 3’-OH group (R), cleavable linker (Y), and fluorophores capable of electrochemiluminescence (Figure 2) (Chart 2).
With regard to claim 14, Guo teaches 3 different labeled nucleotides (Figure 2)
With regard to claim 15, Guo teaches at least 3 different labeled nucleotides with ECL labels that are capable of having distinct oxidation/reduction potential (Chart 2)(Figure 6). 
With regard to claim 16, Guo teaches the ECL labels are capable of having a distinct lifetime for emission (Figure 7).
With regard to claim 17, Guo teaches the ECL labels are capable of having a distinct ECL emission intensity (Figure 2, Chart 2, etc.).
It would have been obvious to a person of skill in the art at the time the invention was made to have used the cleavable fluorescent nucleotide reversible terminators of Guo within the device of Wohlstadter as the 3’ capping moiety on the DNA extension product temporarily terminates the polymerase reaction, which allows only one nucleotide to be incorporated during each sequencing cycle. Thus, the number of nucleotides in the homopolymeric regions are unambiguously determined using the 3’ capped NRTs.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wohlstadter in view of Reed and in view of Klapproth (2009/0317917; hereinafter “Klapproth”; already of record).
As to claim 12, Wohlstadter teaches the flow cell of claim 9 (see above), but Wohlstadter does not include teachings of a transparent substrate and electrode and a respective photodiode and circuitry associated with each depression.
Klapproth teaches the well known use of transparent materials for the creation of substrates and electrodes [0052] and the use of photodiodes [0058] wherein the detection fields are separated from one another in such a way that essentially no light emission from one field can be received by the detector of another field due to their placement within the depression (i.e., well)[0062].
It would have been obvious to a person of skill in the art at the time the invention was made to have used the transparent materials and photodiode arrangement of Klapproth within the device of Wohlstadter for the expected benefit of the trough-shaped depressions wherein essentially no emitted light can penetrate neighboring depressions yet allow detection at each and every spot independently.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Wohlstadter in view of Reed and in view of Guo and in further view of Barone (US20060257560; hereinafter “Barone”; already of record).
The teachings of the combined references to teach the flow cell of claim 10 can be seen above, but do not teach a polymer layer containing the claimed structure of claim 28.
Barone teaches polymer surfaces for in-situ synthesis of polymer arrays and specifically as can be seen in result (6 of 8 on pages 74 and 75), the particular structure claimed.

    PNG
    media_image1.png
    491
    678
    media_image1.png
    Greyscale

It would have been obvious to a person of skill in the art at the time the invention was made to have used the known polymer coating of Barone within the device of modified Wohlstadter for the expected benefit that Barone encourages of their polymers and films were “stable and presented good hydroxyl group numbers as compared with arrays without polymer films (Abstract).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Wohlstadter in view of Reed and in view of Guo and in further view of Bard (US 5786141; hereinafter “Bard”; already of record).
The teachings of the combined prior art references for the sequencing kit of claim 13 can be seen above.
The combined teachings do not teach the use of the ECL compound Chlorpromazine.
 Bard teaches “electrogenerated chemiluminescence labels for analysis and/or referencing” and specifically teaches the use of chlorpromazine that produces an ECL emission in the absence of an added coreactant following an unprecedented “self annihilation” mechanism”.
It would have been obvious to a person of skill in the art at the time the invention was made to have used the Labels of Wohlstadter and Guo along with the taught chlorpromazine of Bard as Bard encourages that the use of chlorpromazine produces an ECL emission in the absence of an added correactant following an unprecedented “self annihilation” mechanism (Abstract).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Wohlstadter in view of Reed and in view of Hou (2016/0318016; hereinafter “Hou”; already of record).
As to claim 30, Wohlstadter teaches the flow cell as defined in claim 9 (see above), with a funtionalized surface in each of the depressions, and primers grafted to the functionalized surface in each of the depressions (see claim 9 above).
Wohstadter does not teach that the primer is actually two amplificiation primers capable of bridge amplification.  
Hou teaches a plurality of reverse and forward primers capable of library sequencing via bridge amplification [0142].
It would have been obvious to a person of skill in the art at the time the invention was made to have used the primers of Hou within the device of Wohlstadter as Hou encourages “multiplexing enables large sample numbers to be simultaneously sequenced during a single experiment [0006].

Response to Arguments
Applicant’s arguments filed 1/31/22 have been considered but are moot because the arguments are towards the amended claims and do not apply to the current rejection which necessitated an amendment to address the claim amendments. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Benjamin R Whatley/Primary Examiner, Art Unit 1798